Citation Nr: 0215552	
Decision Date: 11/04/02    Archive Date: 11/14/02	

DOCKET NO.  98-15 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from May 1966 to May 1968.  He 
served in Vietnam from June 1967 to May 1968.  


FINDING OF FACT

The veteran is shown as likely as not to have PTSD due to 
events experienced while in Vietnam.


CONCLUSION OF LAW

The veteran has PTSD due to his experiences on active duty in 
Vietnam.  38 U.S.C.A. §§ 1110, 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Among other things, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. Law No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000, eliminated the well-grounded claim 
requirement and modified VA's duties to notify and assist a 
claimant in substantiating a claim.  See generally VCAA; see 
also Holliday v. Principi, 14 Vet. App. 280, 284-86 (2001).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that its holding in Holliday "was not 
intended to stand for the proposition that the VCAA requires 
remand of all pending claims and that this Court may not 
decide that the VCAA could not affect a pending matter."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  In 
subsequent decisions, the Court has held that the VCAA is not 
applicable in all cases.  The Court held that the VCAA was 
not applicable to a matter of pure statutory interpretation.  
See Smith v. Gober, 14 Vet. App. 227, 231 (2000).  The Court 
has also concluded that the VCAA was not applicable when the 
appellant was fully notified and made aware of the types of 
evidence required to substantiate his claims and that no 
additional assistance would aid in further developing the 
claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet. App. 
362 (2001); Dela Cruz; see also VCAA § 3, 114 Stat. 2097, 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.")

In view of the allowance of the veteran's claim, further 
assistance is not necessary to substantiate the claim.  

Service connection may be established for disability 
resulting from personal injury or disease suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  The regulations also provide that service 
connection may be granted for a disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition; a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2001).  See 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  A "clear" 
diagnosis of PTSD is no longer a requirement.  See 64 Fed. 
Reg. 32,807-32,808 (1999).  

The regulations used to evaluate mental disorder 
disabilities, to include PTSD, were amended in November 1996.  
See Fed. Reg. 52,695-52,702 (1996).  The regulations required 
the use of the 4th edition of DSM (DSM-IV) in evaluating 
mental disorders.  In particular, DSM-IV no longer required 
that a stressor be an event that was outside the range of 
human experience and markedly distressing to almost anyone.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in combat with the enemy.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with his circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
a claimed in-service stressor.  38 C.F.R. § 3.3.04(d); see 
also 38 U.S.C.A. § 1154(b).  If VA determines that the 
veteran did not engage in combat with the enemy, lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, there must be 
credible supporting evidence.  The credible supporting 
evidence is not limited to service department records, but 
can be from any source.  See YR v. West, 11 Vet. App, 393, 
397 (1998); see also Monroe v. Brown, 9 Vet. App. 389, 395 
(1996).  

The record in this case reveals the veteran has been 
diagnosed with PTSD based on events reported in service on a 
number of different occasions.  The record shows that the 
diagnosis of PTSD has been based on the assumption that the 
veteran was exposed to events outside the range of human 
experience and events which would be markedly distressing to 
almost anyone during his service time in Vietnam.  Of record 
are extracts of a Combat Operations After Action Report 
submitted by the II Field Force, Vietnam, the higher 
headquarters of the 219th Military Intelligence Detachment, 
the veteran's unit of assignment during his time in Vietnam, 
and these extracts document mortar attacks against Long Binh, 
the location of  the veteran's unit during the almost one 
year he spent in Vietnam.  Medical experts have diagnosed 
PTSD based on the reported stressful incidents.  38 C.F.R. 
§ 3.304(f); 38 C.F.R. §§ 4.125; Zarycki v. Brown, 6 Vet. App. 
91, 97 (1993).

While the records obtained by the U. S. Armed Services Center 
for Research of Unit Records do not provide specific 
documentation as to the veteran's exact involvement in the 
mortar attacks against his unit's location, there is no 
evidence of record that the veteran was not in some way 
involved.  See Suozzi v. Brown, 10 Vet. App. 307, 310-11 
(1997) (radio log showing that the veteran's company had come 
under attack was sufficient to corroborate the inservice 
stressor alleged by the veteran, despite the fact that the 
radio log did not identify his participation).  The veteran's 
participation in those events may be inferred from the 
involvement of his unit.  See Suozzi, 10 Vet App. at 310.

Most recently, the veteran was accorded a review examination 
for PTSD by a VA psychiatrist in October 2002.  The claims 
file and the medical record were reviewed by the examiner who 
stated that the veteran reported symptoms consistent with a 
DSM-IV diagnosis of PTSD.  The physician stated the symptoms 
related to the February 1968 Long Binh ammunition dump attack 
during the Tet Offensive and other stressful incidents that 
the veteran experienced during the Tet Offensive.  The 
examiner opined that the attack caused the veteran to have 
flashbacks, nightmares, chronic depressive symptoms, and 
symptoms of hypervigilance and autonomic anxiety.  The Axis I 
diagnosis was PTSD.  

In view of the foregoing, the Board finds that the present 
evidence of record reflects the veteran has been given the 
diagnosis of PTSD due to his experiences while serving in 
Vietnam.  By extending the benefit of the doubt to the 
veteran, the Board finds that service connection for PTSD is 
warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


							(Continued on next page)





ORDER

Service connection for PTSD is granted.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

